147 Ga. App. 394 (1978)
249 S.E.2d 109
TYLER
v.
THE STATE.
56233.
Court of Appeals of Georgia.
Submitted July 11, 1978.
Decided September 12, 1978.
Rehearing Denied October 5, 1978.
Herbert Shafer, Wesley R. Asinof, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.
QUILLIAN, Presiding Judge.
John O. Tyler appeals his conviction of communicating gambling information. The principal evidence for the state consisted of tape recorded telephone conversations obtained through use of a wiretapping device authorized by an investigative warrant issued by the Fulton County Superior Court. The trial court overruled a motion to suppress the evidence obtained by the wiretapping and also allowed in evidence a record maintained in the defendant's home which listed bets made with him, but also included a separate computation of federal 2% tax on wagers recorded on those papers. Defendant brings this appeal. Held:
1. Defendant has enumerated three errors. The first two enumerations are controlled adversely to the defendant by Morrow v. State, 147 Ga. App. 395.
2. The third enumeration of error contends that Title 26 USC 4424, known as the "Wagering Tax Act," prohibits "the divulgence of any return, payment or registration made pursuant to the Wagering Tax Act." *395 Thus, he argues, the papers containing the computation of the wager tax should have been suppressed. Pretermitting the issue of whether the defendant's computations in his home come within the parameters of the Act, the objection urged on appeal is not the same objection urged at trial. This an appellant cannot do. Where the objection interposed at trial is not argued on appeal it is considered abandoned. Carney v. State, 134 Ga. App. 816 (3) (216 SE2d 617). And, where an enumerated error attempts to raise for the first time on appeal an objection which was not presented to the trial court for a ruling, nothing is presented for review. Patterson v. State, 228 Ga. 389, 390 (185 SE2d 762). Accordingly, where the objection argued below is not argued here it is abandoned and where an entirely different objection is presented on appeal, we cannot consider it because this is a court for review and correction of error committed in the trial court. Kingston v. State, 127 Ga. App. 660, 661 (194 SE2d 675).
Judgment affirmed. Webb and McMurray, JJ., concur.